United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 10-3391
                                ___________

Dirk Alan Christianson,              *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of North Dakota.
Barb Morovits,                       *
                                     * (UNPUBLISHED)
            Appellee,                *
                                     *
Tompkins Rehabilitation and          *
Corrections Center (TRCC),           *
                                     *
            Defendant.               *
                                ___________

                           Submitted: December 29, 2010
                              Filed: January 11, 2011
                               ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.
       North Dakota inmate Dirk Christianson appeals from the district court’s1 28
U.S.C. § 1915A dismissal with prejudice of his 42 U.S.C. § 1983 action against Barb
Morovits, a licensed counselor at the Tompkins Rehabilitation and Corrections Center.
Upon careful de novo review, we find no basis for reversal. See Will v. Mich. Dep’t
of State Police, 491 U.S. 58, 70-71 (1989) (because Eleventh Amendment immunizes
state from suit, neither state nor its officials acting in their official capacities are
“persons” under § 1983 when sued for damages); Gibson v. Weber, 433 F.3d 642, 646
(8th Cir. 2006) (Eighth Amendment claim based on inadequate medical attention
requires proof that officials knew about excessive risks to inmate’s health but
disregarded them and that their unconstitutional actions in fact caused inmate’s
injuries; showing of deliberate indifference requires more than gross negligence);
Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam)
(§ 1915A dismissal reviewed de novo); Miner v. Brackney, 719 F.2d 954, 955 (8th
Cir. 1983) (per curiam) (claims for defamation are not cognizable under § 1983); see
also Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (in general, claims not
presented in district court may not be advanced for first time on appeal).

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




      1
       The Honorable Ralph R. Erickson, Chief Judge, United States District Court
for the District of North Dakota, adopting the report and recommendations of the
Honorable Karen K. Klein, United States Magistrate Judge for the District of North
Dakota.

                                          -2-